Citation Nr: 0415810	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-25 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES


1.	Entitlement to service connection for residuals of a back 
injury.

2.	Entitlement to service connection for residuals of an 
injury to the right middle finger.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1971 to June 
1973, and from June 1974 to June 1992.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision in which 
the RO denied service connection for residuals of a back 
injury, and for residuals of an injury to the right middle 
finger. The veteran filed a notice of disagreement (NOD) in 
February 2003, and a statement of the case (SOC) was issued 
in June 2003.  The veteran filed a substantive appeal in 
August 2003.  

The Board's decision denying the veteran's claim for service 
connection for residuals of a back injury is set forth below.  
The claim for service connection for residuals of an injury 
to the right middle finger is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify the veteran when further action, on his part, 
is required.


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim on appeal for service connection 
for residuals of a back injury has been accomplished.

2.	There is no competent and probative evidence that the 
veteran currently has any back disability, to include the 
claimed residuals of a back injury.  






CONCLUSION OF LAW

The criteria for service connection for residuals of a back 
injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for residuals of a back injury has been 
accomplished.

Through the June 2003 SOC and the RO's letter of September 
2001, the RO notified the veteran of the legal criteria 
governing the claim, the evidence that has been considered 
in connection with his appeal, and the bases for the denial 
of the claim.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim.  Pursuant to the June 2003 SOC 
and the RO's letter of September 2001, the veteran has also 
been afforded various opportunities to present evidence and 
argument in support of his claim.  The RO in its September 
2001 letter requested that the veteran provide authorization 
to enable it to obtain any outstanding private medical 
records, and information to enable it to obtain any 
outstanding VA treatment records or other federal records, 
as well as requested that the veteran submit any evidence in 
his possession.  Through this letter, the Board finds that 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held 
that proper VCAA notice should notify the veteran of: (1) 
the evidence that is needed to substantiate the claim(s); 
(2) the evidence, if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In that case,
the Court determined that VA had failed to demonstrate that 
a lack of such a pre-
adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A.      § 
7261(a)], the Court shall take due account of the rule of 
prejudicial error.").

In the case now before the Board, the documents meeting the 
VCAA's notice
requirements were provided both before and after the rating 
action on appeal.
However, the Board finds that any lack of pre-adjudication 
notice in this case
has not, in any manner, prejudiced the veteran.  As 
indicated above, the RO
issued the June 2003 SOC explaining what was needed to 
substantiate the claim, within a few months after the 
veteran's February 2003 NOD of the March 2002 rating 
decision on appeal; the veteran was thereafter afforded the 
opportunity to respond.  Moreover, the RO specifically 
notified the veteran of the VCAA duties to notify and assist 
in its September 2001 letter, and the veteran did not 
provide any information in response as to pertinent medical 
treatment records or other evidence that had not yet been 
obtained.  Additionally, the veteran has indicated on his 
August 2003 substantive appeal that he received medical 
treatment for back pain after his retirement in 1992, 
however, he did not provide any physician names or other 
identifying information as to where he obtained this 
treatment.  The veteran has not identified any other sources 
of outstanding medical evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Significantly, moreover, there is no indication whatsoever 
that there is any outstanding relevant evidence that the RO 
has not already obtained, or that any additional action is 
needed to comply with the duty to assist the veteran.  The 
veteran has been given opportunities to submit evidence to 
support his claim, and has not submitted any treatment 
records or other pertinent evidence.  As noted above, the 
veteran has also indicated on his August 2003 substantive 
appeal that he went to a doctor for treatment of back pain 
after his retirement from service, however, the veteran did 
not list any identifying information as to where he obtained 
such treatment.  Additionally, the veteran has not 
identified any other sources of medical evidence to include 
from any private treatment providers, or otherwise 
identified any pertinent evidence that has not been 
obtained.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for 
residuals of a back injury.



II.	Background and Analysis

The veteran service on active duty with the Army from June 
1971 to June 1973, and with the Coast Guard from June 1974 to 
June 1992.

The veteran's service medical records (SMRs) include a 
December 1971 treatment report documenting that the veteran 
had a long history of lower back pain, and that he probably 
had experienced chronic lumbosacral strain.  Subsequent 
records refer to the veteran's treatment for lumbosacral 
strain from March 1979 to July 1979 at a naval military 
clinic in Norfolk, Virginia, and from October 1980 to October 
1982 at a Coast Guard clinic in Yorktown, Virginia.  These 
records include a March 1982 report from the Norfolk clinic 
noting that the veteran was experiencing lower back strain, 
with mild stiffness and muscle spasms, but that the veteran's 
range of motion was excellent and overall this condition was 
resolving.  
 
In its March 2002 rating decision, the RO denied the 
veteran's claims for service connection for residuals of a 
back injury. 

In his August 2003 substantive appeal, the veteran stated 
that he had obtained treatment for back pain following his 
retirement from service in 1992; however, he did not provide 
any further information about this treatment.    

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred in or aggravated 
by service.  38 C.F.R. §§ 3.102, 3.303(d).  

In this case, service connection must be denied because the 
first essential criterion for a grant of service connection-
competent evidence of the claimed disability-has not been 
met.  The veteran has not submitted any medical evidence that 
refers to any back disability-much less, any disability that 
is a residual of claimed in-service back injury.  The Board 
notes that the veteran's August 2003 statement that he sought 
treatment for back pain following his retirement from service 
in 1992; however, there are no records to document such 
treatment, and the veteran has not provided sufficient 
information to enable VA to obtain such records.  In any 
event, even if true, records of treatment for back symptoms 
(not disability) nearly a decade prior to the filing of the 
veteran's claim would not constitute evidence of current 
disability.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of 
any present residuals of an in-service back injury, there can 
be no valid claim for service connection.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Board also points out that pain, 
alone, does not constitute a disability for service 
connection purposes.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), aff'd sub nom.  Sanchez-Benitez v. 
Principi, 239 F. 3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  

The Board has considered the veteran's assertions.  While the 
Board does not doubt the sincerity of any belief that he 
currently experiences residuals of an in-service back injury, 
as a layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on a medical matter.  A layperson such as 
the veteran can certainly testify about his in-service 
experiences and current symptoms; however, he is not 
competent to diagnose himself as having a disability, or to 
provide a medical opinion linking such disability to service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

In the absence of competent and probative evidence of any 
current back disability, the  claim for service connection 
for residuals of a back injury  must be denied.  As the 
competent evidence neither supports this claim, nor is in 
relative equipoise on the matter of the existence of a 
current disability-the pivotal question in this case-the 
benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1991). 
 

ORDER

Service connection for residuals of a back injury is denied.


REMAND

In addition to the issue addressed above, the veteran also 
perfected an appeal as a claim for service connection for 
residuals of an injury to the right middle finger.  However, 
in August 2003, during the pendency of the appeal and in 
connection with a claim for residuals of another injury to 
the fingers of the veteran's right hand, the RO granted 
service connection and assigned an initial compensable rating 
for amputation of the distal phalange of the right ring 
finger, effective February 10, 2003.  Documents in the claims 
file reflects the RO's opinion that such rating action 
satisfies the veteran's appeal on the claim for service 
connection for residuals of an injury to the right middle 
finger; however, there is no statement from the veteran to 
that effect, or any other indicia from him or his 
representative that the appeal as to the right middle finger 
claim had been satisfied.  Hence, the RO should clarify this 
matter with the veteran on remand.  

If the veteran indicates that he intends to pursue his appeal 
as to the claim for service connection for residuals of an 
injury to the right middle finger, then, to ensure that all 
due process requirements are met the RO should give the 
veteran another opportunity to present information and/or 
evidence pertinent to this claim. The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also invite the veteran to submit all evidence in his 
possession.  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating any claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain clarification from 
the veteran as to whether the August 2003 
rating action fully resolves his appeal on 
the claim for service connection for 
residuals of an injury to the right middle 
finger. 

2.	If the veteran indicates that he 
intends to pursue the claim for service 
connection for residuals of an injury to 
the right middle finger, then the RO 
should send to the veteran a letter 
requesting that he provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.  

4.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.	The RO must also review the claims file 
to ensure that any additional notification 
and/or development required by the VCAA 
has been accomplished.  

6.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.  

7.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran an appropriate supplemental SOC 
(to include clear reasons and bases for 
all determinations) and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



